People v Brown (2019 NY Slip Op 04631)





People v Brown


2019 NY Slip Op 04631


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ. (Filed June 7, 2019.) 


MOTION NO. (1193/18) KA 15-02111.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSPARTACUS BROWN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.